UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOANN ZABALA,                                                                   12/3/19

             Plaintiff,                             19-CV-10922 (PGG) (BCM)
         -against-
                                                    ORDER OF SERVICE AND
COMMISSIONER OF SOCIAL SECURITY,                    SCHEDULING ORDER
             Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Moses. All pretrial

motions and applications must be made to Judge Moses and in compliance with this Court's

Individual    Practices   in   Civil    Cases,    available   on    the    Court's    website    at

http://nysd.uscourts.gov/judge/Moses.

Order of Service

       1.      The Clerk of Court shall notify the U.S. Attorney’s Office for the Southern

District of New York of the filing of this pro se case, brought pursuant to 42 U.S.C. § 405(g), for

which the filing fee has been waived.

Schedule

       2.      Pursuant to Standing Order No. 16-MC-00171 dated April 20, 2016 (Standing

Order), defendant shall file the electronic certified transcript of the administrative proceedings

(e-CAR), which shall constitute defendant's answer, or move against the complaint, no later than

90 days after the date of this Order. A courtesy copy marked as such must be delivered to

chambers by mail, overnight courier, or hand delivery.

       3.      If defendant wishes to file a motion for judgment on the pleadings, he shall do so

no later than 60 days after the date on which he files the e-CAR. Defendant's motion for
judgment on the pleadings must contain a full recitation of the relevant facts and a full

description of the underlying administrative proceedings.

       4.        Plaintiff shall file and serve her response, which must state any additional or

contrary facts deemed necessary to resolve the case, no later than 60 days after defendant's

submission of the motion for judgment on the pleadings.

       5.        Defendant shall file any reply brief no later than 21 days after service of plaintiff's

response.

       6.        The parties are reminded that, under the Standing Order, memoranda filed in

support of or in opposition to any dispositive motion shall not exceed 25 pages, and reply

memoranda shall not exceed 10 pages. Memoranda exceeding 10 pages must include a table of

contents and a table of authorities, neither of which shall count against the page limit. Any party

seeking to exceed these page limitations must apply to Judge Moses for leave to do so, with

copies to all counsel, no fewer than seven days before the date upon which the memorandum

must be filed.

Consent to Magistrate Judge Jurisdiction

       7.        The parties are also reminded that they may consent to the plenary jurisdiction of

the assigned Magistrate Judge pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. Consent

must be unanimous. If both parties wish to so consent, they may complete the form available at

https://www.uscourts.gov/forms/civil-forms/notice-consent-and-reference-civil-action-

magistrate-judge, and submit that form, signed by both parties (or their attorneys), to the Clerk of

Court for approval by the District Judge. Thereafter, the Magistrate Judge assumes the role of the

District Judge and issues an Opinion and Order resolving the action, from which any appeal is

directly to the Court of Appeals. In many cases, consent to the plenary jurisdiction of the




                                                   2
Magistrate Judge leads to a speedier resolution of the action. However, consent is never required,

and may be withheld without adverse consequences.

       The Clerk of the Court is respectfully directed to mail a copy of this order to the plaintiff.

Dated: New York, New York
       December 3, 2019

                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge




                                                 3
